DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 6-8, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-3, 6-8, and 11-16, the prior art does not disclose or reasonably suggest a multicast switch as required by the claim, wherein an optical switch unit array is formed by the plurality of optical switch units arrayed in parallel with the leads, the multicast switch further comprises a ground line arranged in parallel with each of a plurality of optical switch unit arrays, and each of a plurality of ground lines is connected to each optical switch unit in the optical switch unit array in parallel with the ground line.
The most applicable prior art, including Nippon Telegraph and Telephone Corp. (JP 2006-38897 A), Nippon Telegraph and Telephone Corp. (JP 2003-5231 A), and Boeing Co. (US 5,729,642), discussed in the Office Action mailed 9/27/21, fails to individually disclose or together reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 17-21, the prior art does not disclose or reasonably suggest a multicast switch as required by the claim, wherein the optical switch units include a first optical switch unit comprising a 1x2 splitter in a preceding stage and a second optical switch unit not comprising the 1x2 splitter, and optical switch units connected to the output ports are the second optical switch units.
The most applicable prior art, including Nippon Telegraph and Telephone Corp. (JP 2006-38897 A), Nippon Telegraph and Telephone Corp. (JP 2003-5231 A), and Boeing Co. (US 5,729,642), discussed in the Office Action mailed 9/27/21, fails to individually disclose or together reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/11/21